         Case 1:18-cr-00032-DLF Document 141 Filed 06/05/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA

            v.
                                                           Crim. No. 18-CR-32-2 (DLF)
 CONCORD MANAGEMENT AND
 CONSULTING LLC

                 Defendant.


            GOVERNMENT’S MOTION FOR LEAVE TO FILE UNDER SEAL

       The United States of America respectfully moves for leave to file under seal a motion

regarding the modification of the protective order in this case. The government’s motion

discusses the content of the sensitive discovery, and therefore the motion is properly filed under

seal pursuant to the protective order.



                                         Respectfully submitted,

JOHN C. DEMERS                                                JESSIE K. LIU
Assistant Attorney General for National Security              United States Attorney

By: /s/                                                       By: /s/
Heather N. Alpino                                             Jonathan Kravis
U.S. Department of Justice                                    Deborah Curtis
National Security Division                                    Kathryn Rakoczy
950 Pennsylvania Ave. NW                                      555 Fourth Street NW
Washington, D.C. 20530                                        Washington, D.C. 20530
Telephone: (202) 514-2000                                     Telephone: (202) 252-6886




                                                   1
         Case 1:18-cr-00032-DLF Document 141 Filed 06/05/19 Page 2 of 2



                             CERTIFICATE OF SERVICE

I hereby certify that on June 5, 2019, I caused a copy of the foregoing motion to seal to

be transmitted to Katherine Seikaly and Eric Dubelier, counsel of record for Concord

Management and Consulting LLC, via email.



                                                     By: /s/
                                                     Jonathan Kravis
                                                     Assistant United States Attorney
                                                     555 Fourth Street NW
                                                     Washington D.C. 20530




                                                 2
